Name: Commission Regulation (EEC) No 1651/89 of 12 June 1989 amending Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 13 . 6 . 89 Official Journal of the European Communities No L 162/39 COMMISSION REGULATION (EEC) No 1651/89 of 12 June 1989 amending Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, lengthy in view of the current situation on the market for milk and milk products ; whereas that period should accordingly be reduced to 60 days ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Articles 1 3 (3) and 17 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 1 of Commission Regulation (EEC) No 2729/81 (3), as last amended by Regulation (EEC) No 222/88 (4), determines the amounts of the securities for import and export licences ; whereas those amounts have proved to be insufficient to prevent speculative applications for licences ; whereas they should accordingly be increased in order to limit applications not covered by contracts of purchase or sale ; Regulation (EEC) No 2729/81 is hereby amended as follows : i . 1 . Article 1 is replaced by the following : 'Article 1 1 . The amount of the security for import and export licences shall be, per 100 kilograms net of the product :  ECU 2,50 for products falling within CN codes 0401 and 0403,  ECU 7,50 for products falling within CN code 0406,  ECU 10,00 for products falling within CN code 0405,  ECU 5,00 for the other products listed in Article 1 of Regulation (EEC) No 804/68 . 2 . No security need be lodged in the case of export licences as referred to in Article 6 ( 1 ).' 2 . In Article 15 (2), '90 days' is replaced by '60 days'. 3 . In Annex III, point (a), ' 13th month ' is replaced by 'eighth month '. Whereas Article 15 ( 1 ) of and Annex III to Regulation (EEC) No 2729/81 provide in addition for relatively lengthy maximum terms of validity for export licenceswith advance fixing of the refund on the basis of an invitation to tender in order to promote exports ; whereas the market situation and the quantities of milk products available, in particular butter and skimmed-milk powder, have changed since the introduction of the additional levy arrangements ; whereas the maximum term of validity of licences for such products should therefore be reduced in order to monitor the development of exports over shorter periods ; Whereas the period of 90 days provided for in Article 15 (2) of Regulation (EEC) No 2729/81 notwithstanding Article 44 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products^5) has proved to be particularly Article 2 This Regulation shall enter into force on the day of its publications in the Official Journal of the European Communities. It shall apply to licences applied for after the date of its entry into force . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 84, 29 . 3 . 1989, p. 1 . 0 OJ No L 272, 26 . 9 . 1981 , p. 19 . (4) OJ No L 28, 1 . 2. 1988 , p. 1 . 0 OJ No L 331 , 2 . 12 . 1988 , p. 1 . No L 162/40 Official Journal of the European Communities 13 . 6 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission